DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 defines a “clamping direction”.  It is unclear, though, exactly how said clamping direction is measured. Is it simply a line that connects any first point associated with an abutment surface and any second point associated with a surface of the rim lip or flange ? Applicant is asked to clarify the scope of the claimed invention without the introduction of new matter.
Claim 6 requires an “undercut angle relative to said clamping direction”.  It is unclear exactly what constitutes an “undercut angle”.  Is there a single undercut angle and if so, how is it measured ? Or alternatively, is any angle between first and second tangent lines an undercut angle ?  Applicant is asked to clarify the scope of the claimed invention without the introduction of new matter.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 4, 10, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pirelli (GB 1439195).
	As best depicted in Figures 1, 3b, and 4, Pirelli is directed to a tire construction comprising a pair of sidewalls and a tread 1 arranged therebetween, wherein said sidewall extend axially inward from a first point that contacts an axially outer rim portion to an inflection point and subsequently extends axially outward when moving radially beyond said inflection point.  The region that includes said deflection point corresponds with the claimed deflection region.
	The tire of Pirelli further includes a beadlock clip or annular bead retaining element 21,33 that engages with or contacts the rim and a radially innermost portion of the sidewall (corresponds with claimed abutment surface region).       
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1-5, 8-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pirelli (GB 1,398,621) and further in view of Pile (US 3,915,214).  
	As best depicted in Figure 1, Pirelli is directed to a tire construction comprising a pair of sidewalls and a tread extending therebetween, wherein respective sidewalls are convex with respect to a tire interior and are defined by a first region near the bead (corresponds with claimed abutment surface), a third region near the shoulder, and a second region or deflection region arranged therebetween (sidewall extends axially inward from a first region to a second region and subsequently extends axially outward from said second region to said third region) (Page 1, Lines 65-85).  In such an instance, the tire of Pirelli is devoid of at least one beadlock clip.
Pile, on the other hand, is similarly directed to a tire construction and teaches the inclusion of a plurality of beadlock clips in order to eliminate bead unseating during an underinflated running condition (Abstract, Figure 1, and Page 2, Lines 10+).  One of ordinary skill in the art at the time of the invention would have found it obvious to include beadlock clips in the tire of Pirelli for the benefits detailed above.  It is further noted that component 25, which is part of the beadlock clip assembly depicted in Figure 1 of Pile, is in contact with a tire sidewall and a rim flange.  When modifying the tire of Pirelli with Pile, component 25 would be in contact with an abutment surface and a rim flange.
As to claims 2 and 11, Pile teaches the inclusion of multiple beadlock clips (Column 2, Lines 10-18).
Regarding claims 3 and 12, component 25 is in contact with an outward facing surface of the rim flange/lip.
As to claim 4, a fair reading of Pile suggests the use of components 25 that are formed of metal (Column 2, Lines 22-58).  Additionally, the claim as currently drafted is directed to an article, as opposed to a method of manufacturing an article, and limitations pertaining to the method of manufacture fail to further define the structure of the claimed article. 
Regarding claim 5, a “clamping direction” can be arbitrary selected in accordance to the claimed invention.  The claims as currently drafted fail to structurally distinguish the claimed tire from that of Pirelli in view of Pile.
With respect to claim 8, the beadlock clip of Pile depicted in Figure 1 can be broadly viewed as being formed from “strip material”.  It is unclear how such language structurally distinguishes the claimed clip from that of the claimed invention.
As to claim 9, Pile recognizes the use of beadlock clips on both sides of the tire (Column 1, Lines 27+). 
Allowable Subject Matter
8.	Claims 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        October 7, 2022